Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis Burston, Jr., appeals from a district court order denying his motion to reconsider the denial of his motion for a writ of audita querela. We have reviewed the district court’s order and the record and affirm on the reasoning of the district court. See United States v. Burston, No. 5:04-cr-00371-F-2 (E.D.N.C. Aug. 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.